Citation Nr: 0108781	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 1972 
and from July 1973 to March 1977.  He served in Vietnam from 
December 1969 to July 1971.

In July 1994, the Board of Veterans' Appeals (Board) denied 
the veteran's appeal for service connection for PTSD.  In 
1998, the veteran submitted an application to reopen the 
claim for service connection for PTSD.  This appeal comes to 
the Board from 1998 RO rating decisions that denied service 
connection for this disorder.

Since the July 1994 Board decision, denying service 
connection for PTSD, VA has adopted the criteria of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), as the 
basis in the rating schedule for rating mental disorders.  
These regulatory provisions became effective on November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The 
nomenclature of DSM-IV uses a subjective, vice an objective, 
standard for diagnosis of PTSD, and no longer requires that 
the claimed stressor be "outside the range of usual human 
experience" and "markedly distressing to almost anyone."  
Under the circumstances, the Court will review the claim for 
service connection for PTSD on a de novo basis, as did the 
RO.  Spencer v. Brown, 4 Vet. App. 283 (1993).



FINDINGS OF FACT

1.  The veteran has a medical diagnosis of PTSD.

2.  Medical evidence establishes a link between his current 
symptoms and an in-service stressor.

3.  There is credible supporting evidence that the claimed 
stressor occurred.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1969 to January 1972 
and from July 1973 to March 1977.  He served in Vietnam from 
December 1969 to July 1971.

Service documents show that the veteran was awarded the 
National Defense Service Medal, Vietnam Service Medal, 3 
Overseas Bars, the Republic of Vietnam Campaign Medal, and 
Expert Badge with the M-16 & M-14.  He served in an Armored 
Unit.  

Service medical records show that he was seen in August 1970 
because he could not sleep.  He reported that he was nervous 
about possible mortar attacks and from some of his buddies 
being killed on the prior day.  The diagnosis was nervous 
tension.  He was treated with Librium and told to return in 7 
days.  A report of his treatment in September 1970 notes that 
he was having problems adjusting to his job and the U.S. 
Army.  He had multiple complaints mostly due to insomnia and 
nervousness.  The impression was combat fatigue.  He was 
treated with medication, including Librium.  A psychiatric 
disability was not found at the time of his medical 
examination for separation from service in January 1977.

VA and private medical reports show that in the years since 
service the veteran has been treated and evaluated for 
psychiatric problems, variously classified to include bipolar 
disorder, paranoid schizophrenia, and PTSD.  These reports 
include medical diagnoses of PTSD related to inservice 
incidents.

Statements and testimony from the veteran, and statements 
from an acquaintance of the veteran, were received in the 
1990's.  This evidence is to the effect that the veteran 
reports various stressful incidents that occurred while he 
was in Vietnam.

Various service department pamphlets and literature were 
received in 1999 to the effect that various organizational 
units participated in campaigns against the enemy in Vietnam.  
These documents also describe various medals awarded to units 
for combat service in Vietnam, including the Republic of 
Vietnam Gallantry Cross Unit Citation.  This was awarded to 
the 7th Battalion, 15th Artillery, for the period August 1, 
1965, to April 16, 1971.  The veteran was assigned to that 
unit during part of that period.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
resolves the issue in this appeal in favor of the veteran.  
Under the circumstances, the Board finds that there is no 
prejudice to the veteran by appellate consideration of this 
claim at this time without a prior remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

In order to support the veteran's statements that he 
sustained stressors in Vietnam, there must be credible 
supporting evidence that the stressors occurred.  The service 
medical records show that the veteran was treated for various 
psychiatric problems and note his complaints with regards to 
comrades being killed on the prior day.  These inservice 
statements were made long before the veteran submitted a 
claim for service connection for PTSD and are credible.  This 
evidence is also consistent with the veteran's post-service 
statements concerning stressors sustained in service in 
Vietnam.  As noted in the introduction section of this 
decision, the nomenclature of DSM-IV uses a subjective, vice 
an objective, standard for diagnosing PTSD, and no longer 
requires that the claimed stressor be "outside the range of 
usual human experience" and "markedly distressing to almost 
anyone."  There is credible supporting evidence that the 
veteran's claimed inservice stressors occurred.

The post-service medical records show that the veteran has a 
medical diagnosis of PTSD, links this disorder to inservice 
stressors, and contains credible supporting evidence of 
occurrence of the claimed inservice stressors.  Having found 
sufficient evidence in the record to satisfy the requirements 
of 38 C.F.R. § 3.304(f), the Board grants service connection 
for PTSD.



ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

